Order entered November 29, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01171-CV

                                 EVELYN KELLY, Appellant

                                               V.

 ST. LUKE UNITED METHODIST COMMUNITY CHURCH, HENRY MASTERS, IN
      HIS CAPACITY AND BERNICE WASHINGTON IN HER OFFICIAL AND
                    INDIVIDUAL CAPACITY, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00985

                                           ORDER
       Appellant has failed to comply with our November 4, 2016 directive to file written

verification she has requested the reporter’s record and either paid or made arrangements to pay

for the record, despite being cautioned that failure to comply could result in the appeal being

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER

the appeal submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we further ORDER appellant to file her brief on the

merits no later than December 29, 2016.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE